307 S.W.3d 227 (2010)
STATE of Missouri, Respondent,
v.
Jordan A. WOODS, Appellant.
No. ED 91922.
Missouri Court of Appeals, Eastern District, Division Four.
April 6, 2010.
Margaret M. Johnston, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jordan Woods (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of one count of robbery in the first degree and one count of armed criminal action. Defendant argues on appeal that several statements made by the State of Missouri (State) in its closing argument and not objected to by Defendant were improper. As such, Defendant claims that the trial court plainly erred by failing to declare a mistrial or issue a curative instruction sua sponte in response to such statements. Because Defendant's claims lack merit, we affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find that Defendant is entitled to no plain error relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).